—In an action to recover overdue rent, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 25, 1998, as dismissed his first and second affirmative defenses and his first counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defendant’s first and second affirmative defenses and his first counterclaim are barred by the doctrine of res judicata as the issues raised therein could have been raised and resolved in a prior proceeding between the parties (see generally, D.C.I. Danaco Contrs. v Associated Univs., 248 AD2d 663; Coliseum Towers Assocs. v County of Nassau, 217 AD2d 387, 390; Koether v Generalow, 213 AD2d 379, 380).
The defendant’s remaining contention is without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.